Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-10, 21-30 are pending in this application.  Amended claims 1, 6; canceled claims 11-20; and newly added claims 21-30 are noted.
	The amendment dated 08/24/2022 has been entered and carefully considered.  The examiner appreciates the amendment to the abstract and the claims.  In view of said amendment, the objection to the abstract and the previous 112 rejection have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22, 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 21, the phrase “the treated surface has an oxygen content in the range of 40 to 60%” is deemed confusing as to whether the treated surface recited in claim 1 is actually a  silicon carbide surface.  Would it not be a silicon oxycarbide surface?  Clarification is requested.  The same issue applies to claim 29.
	In claim 22, the term “90% of added atomic oxygen” is deemed confusing as to where this oxygen is coming from.  Nowhere in independent claim 1 is there any recitation of oxygen.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez-Santiago et al. (Applied Materials & Interfaces article).
Rodriguez-Santiago teaches a method of modifying a silicon carbide surface by atmospheric pressure plasma (title) in which a He-O2 plasma treatment results in a hydrophilic surface (abstract).  Specifically, a He-O2 plasma was used on a silicon carbide sample (p.4726 col.1).  As a result of the plasma treatment, there was a decrease in water contact angles (p.4726 col.2) and a hydrophilic surface (p.4727 col.1).
With respect to the newly added limitation of a water contact angle in the range of 0 to 5o, the examiner concedes that Rodriguez-Santiago teaches a water contact angle slightly less than 20o (Figure 3).  However, it is noted that the reference clearly teaches of increasing hydrophilicity by exposing silicon carbide to an atmospheric plasma (title, abstract).  Simply put, the claimed steps are anticipated by the prior art reference.  Hence, the achievement of the claimed water contact angle must be due to a process parameter/step not presently claimed.  To that end, the applicant has not pointed out what the claimed invention does to achieve the claimed water contact angle. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Santiago et al. (Applied Materials & Interfaces article) in view of Kumar et al. (2008/0129208).  The reference fails to teach a silicon carbide susceptor.
Kumar teaches an atmospheric plasma processing system (abstract) in which a SiC susceptor can be used (0020).  It would have been obvious to use a SiC susceptor in Rodriguez-Santiago with the expectation of success because Kumar teaches of using a SiC susceptor in an atmospheric plasma processing system.

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Santiago et al. (Applied Materials & Interfaces article) in view of Zaldivar et al. (2013/0099170).  The reference fails to teach a nozzle.
Zaldivar teaches of using atmospheric plasma treatment to increase hydrophilicity (claim 10) wherein a plasma emitting nozzle is utilized (0015).  The distance from the nozzle to the substrate can range from about 1mm to 5mm (0015).  It would have been obvious to use a nozzle to emit the plasma in Santiago with the expectation of success because Zaldivar teaches of using a nozzle to emit a plasma.
Regarding claim 3, Zaldivar uses a nozzle (0015) and Santiago teaches silicon carbide (p.4726 col.1).
Regarding claim 4, Zaldivar teaches a distance from about 1mm to 5mm (0015).  

Claim 26-27 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Santiago et al. (Applied Materials & Interfaces article) in view of CN 108249429.  The reference fails to teach an oxygen nitrogen ratio.
	CN’429 teaches a plasma modifying method (title) in which a plasma atmosphere of nitrogen to oxygen is 8:2 (p.2).  It would have been obvious to utilize an oxygen nitrogen ratio in the process of Rodriquez-Santiago with the expectation of success because CN’429 teaches of using an oxygen nitrogen ratio in a plasma process.
	In independent claim 27, the applicant requires a specific oxygen nitrogen ratio.  CN’429 teaches a nitrogen to oxygen ratio of 8:2 (p.2).

Allowable Subject Matter
Claims 5-10, 23-25, 28, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art references fail to teach the limitations of claim 5, from which claims 1-10, 23-25 depend, and claim 30.  In addition, the reference fails to teach the water contact angle of claim 28.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Rodriquez-Santiago fails to teach the claimed contact angle (p.7 last paragraph).
This issue has been addressed above.
Applicant next argues that claims 21-30 are now allowable (p.8).
The examiner notes the new grounds of rejection necessitated by amendment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        11/21/2022